DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIMS:
1. (Currently amended) A computer-implemented method (CIM) comprising:
generating a virtual reality environment corresponding to a simulated environment surrounding a user wearing a virtual reality head mounted display based, at least in part, on real world physical surroundings of the user, where the physical real-world environment includes a physical volumetric substance within physical container and the simulated environment substitutes the physical real-world environment from visual perspective of the user when the user wears the virtual reality head mounted display;
determining a plurality of snapshots of at least one physical property of the physical volumetric substance within the container over a time interval; [[and]]
rendering, in the virtual reality environment, a virtual volumetric substance in a virtual container, with relative position of the virtual container to the user wearing the virtual reality head mounted display corresponding to relative position of the physical container to the user in the physical real-world environment, where visual properties of the virtual volumetric substance ; and
transmitting an indicator data set indicative of one or more physical properties of the physical volumetric substance within the physical container to one or more external clients, where the indicator data set is based, at least in part, on the determined plurality of snapshots of at least one physical property of the physical volumetric substance.	

6. (Canceled) 

8. (Currently amended) A computer program product (CPP) comprising:
a machine readable storage device; and
computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations including the following:
generating a virtual reality environment corresponding to a simulated environment surrounding a user wearing a virtual reality head mounted display based, at least in part, on real world physical surroundings of the user, where the physical real-world environment includes a physical volumetric substance within physical container 
determining a plurality of snapshots of at least one physical property of the physical volumetric substance within the container over a time interval, [[and]]
rendering, in the virtual reality environment, a virtual volumetric substance in a virtual container, with relative position of the virtual container to the user wearing the virtual reality head mounted display corresponding to relative position of the physical container to the user in the physical real-world environment, where visual properties of the virtual volumetric substance correspond to the at least one physical property of the physical volumetric substance based, at least in part, on the plurality of snapshots, with changes to the at least one physical property of the physical volumetric substance evidenced in the plurality of snapshots resulting in corresponding changes to the visual properties of the virtual volumetric substance, where the relative position of the virtual container to the user wearing the virtual reality head mounted display changes responsive to movement of the physical container in the physical real-world while the visual properties of the virtual volumetric substance track the at least one physical property of the physical volumetric substance such that the user simultaneously interacts with the physical volumetric substance within the physical container in the physical real-world and the virtual volumetric substance within the virtual container in the virtual reality environment; and
transmitting an indicator data set indicative of one or more physical properties of the physical volumetric substance within the physical container to one or more external clients, where the indicator data set is based, at least in part, on the determined plurality of snapshots of at least one physical property of the physical volumetric substance.	

13. (Canceled) 

21. (Currently amended) A computer-implemented method (CIM) for use with a virtual reality environment (VRE) and a material substance that is subject to changing its shape and volume over time, stored within a physical container, the material substance being characterizable by a set of volume parameter value(s) and a set of shape parameter value(s), the CIM comprising:
intermittently generating, by one or more float level sensors, a series of size-and-shape data sets over a time interval during which the material substance changes its shape and volume over time, with each size-and-shape data set including: (i) a set of volume parameter value(s) indicative of the size of the material substance, and (ii) a set of shape parameter value(s) indicative of the shape of the material substance; 
responsive to the generation of each given size-and-shape data set of the series of size-and-shape data sets, generating a corresponding visual display data set that includes a visual rendering of the material substance within the VRE as a virtual material substance within a virtual container corresponding to a simulation of the physical container, with the visual appearance of the virtual material substance being based upon the set of size parameter(s) and the set of shape parameters of the given size-and-shape data set; [[and]]
for each given visual display data set corresponding to a respective size-and-shape data set, generating a visual display in the VRE based on the visual display data set so that the changes in shape and volume over time of the material substance in the real world is tracked by properties of the visual appearance of virtual material substance in the VRE; 
wherein visual appearance of the virtual container within the VRE is based, at least in part, on a set of VRE properties corresponding to a selected simulated social environment for a user wearing a virtual reality device to be immersed in; and
transmitting an indicator data set indicative of one or more physical properties of the material substance within the physical container to one or more external clients, where the indicator data set is based, at least in part, on the series of size-and-shape data sets.

Reasons for Allowance
Claims 1-5, 7-12, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 8 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest computer-implemented method, or computer program product, further comprising: where the relative position of the virtual container to the user wearing the virtual reality head mounted display changes responsive to movement of the physical container in the physical real-world while the visual properties of the virtual volumetric substance track the at least one physical property of the physical volumetric substance such that the user simultaneously interacts with the physical volumetric substance within the physical container in the physical real-world and the virtual volumetric substance within the virtual container in the virtual reality environment, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in independent claim 8).  It is noted that the closest prior art, Satish et al. (US Pub. 2013/0301901), hereinafter Satish, shows determining a plurality of snapshots of at least one physical property of the physical volumetric substance within the container over a time interval; rendering, in the virtual reality environment, a virtual volumetric substance in a virtual container, with relative position of the virtual container to the user wearing the virtual reality head mounted display corresponding to relative position of the physical container to the user in the physical real-world environment, where visual properties of the virtual volumetric substance correspond to the at least one physical property of the physical volumetric substance based, at least in part, on the plurality of snapshots, with changes to the at least one physical property of the physical 
Claim 21 is allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest computer-implemented method, further comprising: generating a corresponding visual display data set that includes a visual rendering of the material substance within the VRE as a virtual material substance within a virtual container corresponding to a simulation of the physical container, as presented in the environment of the remaining limitations of claim 21.  It is noted that the closest prior art, Satish et al. (US Pub. 2013/0301901), hereinafter Satish, shows computer-implemented method (CIM) for use with a virtual reality environment (VRE) and a material substance that is subject to 
The remaining claims depend from one of the above independent claims, either directly or indirectly, and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613